Citation Nr: 1432864	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-44 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include mood disorder not otherwise specified (NOS).

2.  Entitlement to service connection for a lesion of the right frontal brain lobe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has been variously diagnosed with mood disorder NOS, bipolar disorder NOS, and depression NOS.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include mood disorder NOS.

In June 2012, the Veteran testified during a Videoconference hearing before the undersigned.  A transcript of his hearing has been associated with the record. 

The Board notes that in July 2012, the Veteran submitted lay statements in support of his claim following the most recent Supplemental Statement of the Case (SSOC) in September 2011.  However, in June 2012, the Veteran submitted a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2013).

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After six years of service, the Veteran was medically discharged for mitral valve prolapse and bipolar disorder following inpatient treatment for suicidal ideation.  In the January 2009 Physical Evaluation Board (PEB) report finding the Veteran unfit for duty, it was noted that the Veteran's bipolar disorder existed prior to service, and was not aggravated by service.

The Veteran conceded that he suffered severe trauma to his head following a jet ski accident prior to service.  He argued, however, that he did not have any psychiatric problems prior to his service.  In this regard, in his June 2012 Board hearing, the Veteran testified that because of his pre-existing head injury, the Air Force conducted very thorough mental health examinations before he was allowed to enter service.  He noted that these examinations did not find any psychiatric or cognitive disorders that precluded him from entering service.  In the alternative, the Veteran argued that his acquired psychiatric disorder was permanently worsened as a result of his service.  Specifically, in his June 2012 Board hearing, the Veteran contended that his acquired psychiatric disorder was aggravated in 2006 when he participated in a relief effort for Hurricane Katrina, and during his deployments in which he planned combat missions.  His representative further added that the Veteran's acquired psychiatric disorder was aggravated in service after he was turned down for a promotion due to physical problems.

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further procedural and evidentiary development.

In this regard, the Board finds that the February 2009 VA examinations are not sufficient for purposes of evaluating the Veteran's claims.  With respect to the mental disorder examination, the VA examiner noted that the Veteran's service treatment records were not in the c-file.  Specifically, the examiner indicated that there were no records of the Veteran's mental health hospitalization during service available for review.  Following an examination, the examiner diagnosed the Veteran with mood disorder NOS, less likely than not the result of military service.  The examiner noted a separate Axis II diagnosis of personality disorder NOS with narcissistic, schizoid and borderline features.  The examiner opined that the Veteran's mood disorder was more likely than not the result of his significant closed head trauma, with a prolonged period of unconsciousness requiring a tracheostomy, which existed prior to service.  The examiner explained that the Veteran's closed head trauma best explained his mood disorder.  He noted that other than the history of first order family members having depression (which did not require hospitalization) and the limited history of a grandmother with mental illness, there was no record or evidence to support a primary diagnosis of bipolar disorder, type II.  The examiner noted that he considered the Air Force PEB findings in reaching this conclusion.  The examiner noted that the primary diagnosis of personality disorder accounted for the Veteran's rich fantasy life, hallucinations, and superficial cutting.

Significantly, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Here, the February 2009 mental health examiner did not review the records from the Veteran's psychiatric hospitalization in service.  The examiner also did not provide an opinion as to aggravation.  The Board finds that this opinion is inadequate, as it does not address the possibility of aggravation of a pre-existing psychiatric condition.  A remand is therefore required to obtain a new VA examination and opinion.  

With respect to the February 2009 general medical examination, the examiner noted that he could not diagnose the Veteran's lesion of the right frontal brain lobe without a computed tomography (CT) scan.  Therefore, the examiner did not provide an opinion regarding the etiology of the Veteran's claimed lesion of the right frontal brain lobe.  A remand is therefore required to obtain a new VA examination and opinion regarding the nature and etiology of the Veteran's claimed lesion of the right frontal brain lobe.

Prior to obtaining the opinions requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed, and after any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  The opinion must include a notation that this record review took place.

After reviewing the claims folder, to include the Veteran's service treatment records and the records from the Veteran's August 2007 psychiatric hospitalization, the examiner should indicate:

(a) Whether any diagnosed acquired psychiatric disorder clearly and unmistakably existed prior to the Veteran's entrance into active duty service.

The examiner should be advised that "clear and unmistakable evidence" means with a much higher certainty that "as likely as not" or "very likely." 

In rendering an opinon, the examiner should note and discuss:

      (i) the Veteran's history of head trauma prior to service in 1995;
      
      (ii) the Veteran's September 2002 entrance examination and October 2006 examination, in which the Veteran was evaluated as normal following a psychiatric consultation;
      
      (iii) the treatment records from the Veteran's August 2007 psychiatric hospitalization, in which the Veteran acknowledged an extensive history of depression beginning at age 18; and
      
      (iv) the January 2009 PEB report, which diagnosed the Veteran with bipolar disorder, type II and noted that this disorder existed prior to service.

 (b)  If the psychiatric disorder clearly and unmistakably existed prior to the Veteran's active duty service, the examiner should proffer an opinion as to whether the disorder clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disorder during active duty.

In rendering an opinion, the examiner should note and discuss:

      (i) the treatment records from the Veteran's August 2007 psychiatric hospitalization, in which the Veteran acknowledged that his recent stressors had exacerbated his depression symptoms;
      
      (ii) the treatment records from the Veteran's August 2007 psychiatric hospitalization, in which the Veteran reported that his depression increased in 2002 after a break-up with his fiancée;
      
      (iii) the Veteran's June 2012 testimony, in which he indicated that his acquired psychiatric disorder was aggravated in 2006 when he participated in a relief effort for Hurricane Katrina; during his deployments in which he planned combat missions; and after he was denied a promotion due to physical reasons;

      (iv) the January 2009 PEB report, which noted that the Veteran's bipolar  disorder existed prior to service and was not aggravated by service.

(c) If any diagnosed acquired psychiatric disorder did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to his active duty service.

The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  

3. After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed lesion of the right frontal brain lobe.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  All necessary tests and studies should be performed, to include a CT scan of the Veteran's brain, and all findings should be set forth in detail.  A complete rationale should be provided for any opinion expressed.

(a) The examiner should identify whether the Veteran has a current diagnosed lesion of the right frontal brain lobe.

(b) The examiner should then determine whether any diagnosed lesion of the right frontal brain lobe clearly and unmistakably existed prior to the Veteran's entrance into active duty service.

(c)  If the lesion of the right frontal brain lobe clearly and unmistakably existed prior to the Veteran's active duty service, the examiner should proffer an opinion as to whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty.

(d) If any diagnosed lesion of the right frontal brain lobe did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to his active duty service.

In rendering the required opinions, the examiner should     note and discuss the Veteran's history of head trauma prior to service in 1995.  The examiner should also note and discuss neuropsychological testing conducted prior to enlistment and in February 2007, which showed normal cognitive functioning.

The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  

4. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



